Citation Nr: 1824503	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  15-12 061A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to a compensable rating for headaches.

2. Entitlement to a rating in excess of 20 percent for genitofemoral nerve syndrome.

3. Entitlement to a compensable rating for bilateral hearing loss.

4. Entitlement to a rating in excess of 10 percent for tinnitus.

5. Entitlement to a rating in excess of 70 percent for major depressive disorder. 

6. Entitlement to a rating in excess of 40 percent for lumbar strain.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to November 2004 and April 2008 to July 2010.

The Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge in November 2017. A transcript of the hearing was prepared and associated with the claims file.


FINDING OF FACT

On November 17, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, at his November 2017 Travel Board hearing, indicated, that he wished to withdraw this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  The transcript of the Veteran's November 2017 Board hearing reflects the Veteran's desire to withdraw this appeal. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

The Board notes that the Veteran's service to this country is very much appreciated.


ORDER

The appeal is dismissed.




_________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


